USCA11 Case: 20-14436    Date Filed: 07/20/2021   Page: 1 of 7



                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-14436
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:08-cr-00038-RH-GRJ-2



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


                                 versus


KEVIN LAMAR RATLIFF,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (July 20, 2021)
          USCA11 Case: 20-14436       Date Filed: 07/20/2021    Page: 2 of 7



Before JILL PRYOR, BRANCH and LUCK, Circuit Judges.

PER CURIAM:

      Kevin Lamar Ratliff, a federal prisoner proceeding pro se, appeals the

district court’s denial of his motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A). After careful consideration, we affirm.

                                          I.

      In 2008, a jury found Ratliff guilty of conspiring to distribute or possess

with intent to distribute powder cocaine or crack cocaine and possessing with

intent to distribute powder cocaine or crack cocaine. The jury found that each

offense involved five grams or more of crack cocaine. Based on this drug-quantity

determination, Ratliff, who had prior felony drug convictions, faced a statutory

penalty range of 10 years to life on each count. See 21 U.S.C. § 841(b)(1)(B)

(2008). At sentencing, the district court found that Ratliff qualified as a career

offender. See U.S.S.G. § 4B1.1. Consistent with the career-offender guideline, the

court looked to the statutory maximum penalty for each offense to set Ratliff’s

offense level and calculated Ratliff’s guidelines range as 360 months’ to life

imprisonment. See id. Ultimately, the court imposed a sentence of 360 months’

imprisonment for each offense with the sentences to run concurrently.

      After Ratliff was sentenced, Congress passed the Fair Sentencing Act of

2010 to address disparities in sentences between offenses involving crack cocaine


                                          2
          USCA11 Case: 20-14436        Date Filed: 07/20/2021    Page: 3 of 7



and those involving powder cocaine. See Pub. L. No. 111-220, 124 Stat. 2372

(2010); see also Kimbrough v. United States, 552 U.S. 85, 97–100 (2007)

(providing background on disparity). The Fair Sentencing Act increased the

quantity of crack cocaine necessary to trigger the highest statutory penalties from

50 grams to 280 grams and the quantity of crack cocaine necessary to trigger

intermediate statutory penalties from 5 grams to 28 grams. See Fair Sentencing

Act § 2; 21 U.S.C § 841(b)(1)(A)(iii), (B)(iii). Until recently, the Fair Sentencing

Act’s reduced penalties applied only to defendants who were sentenced on or after

the Fair Sentencing Act’s effective date. Dorsey v. United States, 567 U.S. 260,

264 (2012).

      Later, Congress passed the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194 (2018), to give district courts the discretion “to apply retroactively the

reduced statutory penalties for crack-cocaine offenses in the Fair Sentencing Act of

2010 to movants sentenced before those penalties became effective.” United

States v. Jones, 962 F.3d 1290, 1293 (11th Cir. 2020). Section 404 of the First

Step Act authorizes a district court “that imposed a sentence for a covered offense”

to reduce a defendant’s sentence. First Step Act § 404(b). A “covered offense”

refers to a “violation of a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010.” Id. § 404(a).

The First Step Act permits a district court to “impose a reduced sentence as if” the


                                           3
          USCA11 Case: 20-14436       Date Filed: 07/20/2021   Page: 4 of 7



Fair Sentencing Act had been “in effect at the time the covered offense was

committed.” Id. § 404(b).

      After the First Step Act went into effect, the district court determined that

Ratliff was eligible for a reduction under § 404. The court concluded that Ratliff

had covered offenses because each offense involved five grams or more of crack

cocaine. If Ratliff had been sentenced under the Fair Sentencing Act, he would

have faced a lower penalty range because the maximum statutory penalty for each

offense would have been 30 years’ imprisonment, not life. See 21 U.S.C.

§ 841(b)(1)(C).

      The court then considered whether to exercise its discretion to reduce

Ratliff’s sentences. The court looked at what Ratliff’s guidelines range would

have been if the Fair Sentencing Act had been in effect at the time of his

sentencing. Given Ratliff’s career-offender status, the district court determined

that his guidelines range would have been 262 to 327 months’ imprisonment. The

court then exercised its discretion and reduced Ratliff’s sentences to 262 months’

imprisonment for each count with the sentences to run concurrently.

      In 2020, Ratliff filed motions seeking a further reduction in his sentences

pursuant to 18 U.S.C. § 3582(c)(1)(A). In relevant part, he argued that

extraordinary and compelling circumstances warranted a reduction because the




                                          4
          USCA11 Case: 20-14436        Date Filed: 07/20/2021    Page: 5 of 7



district court had erroneously continued to treat him as a career offender when it

awarded him a reduction under § 404 of the First Step Act.

      The district court denied Ratliff’s motions. The court explained that whether

Ratliff was eligible for a reduction under § 3582(c)(1)(A) turned on whether

extraordinary and compelling reasons warranted his release. Because

extraordinary and compelling circumstances were not present, the court found that

Ratliff was not eligible for relief. But even if Ratliff were eligible for a sentence

reduction, the court said, it would not grant him one. This is Ratliff’s appeal.

                                          II.

      We review de novo a district court’s determination about whether a

defendant is eligible for a § 3582(c) sentence reduction. United States v. Bryant,

996 F.3d 1243, 1251 (11th Cir. 2021). We liberally construe pro se filings. Jones

v. Fla. Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).

                                          III.

      A district court has no inherent authority to modify a defendant’s sentence

and “may do so only when authorized by a statute or rule.” United States v.

Puentes, 803 F.3d 597, 605–06 (11th Cir. 2015); see 18 U.S.C. § 3582(c). Section

3582(c) permits a district court to reduce a defendant’s sentence in certain

circumstances. In this case, Ratliff sought a sentence reduction based on

§ 3582(c)(1)(A)(i). For a defendant to be eligible for a sentence reduction under


                                           5
           USCA11 Case: 20-14436            Date Filed: 07/20/2021       Page: 6 of 7



this provision, a district court must find, among other things, that “extraordinary

and compelling reasons” warrant the reduction. 18 U.S.C. § 3582(c)(1)(A)(i); see

Bryant, 996 F.3d at 1254.

       In Bryant, we held that “extraordinary and compelling reasons” are limited

to those reasons listed in the Sentencing Commission’s policy statement found in

United States Sentencing Guideline § 1B1.13. Bryant, 996 F.3d at 1262. Section

1B1.13 lists four extraordinary and compelling reasons: the medical condition of

the defendant, the age of the defendant, family circumstances, and other reasons.

U.S.S.G. § 1B1.13 cmt. n.1. We held that “other reasons” are limited to those

determined by the Bureau of Prisons, not by courts. See Bryant, 996 F.3d at 1263.

       Ratliff argues that extraordinary and compelling reasons are present in his

case. But he does not argue that one of the extraordinary and compelling reasons

listed in section 1B1.13 or that one of the “other reasons” determined by the

Bureau of Prisons applies in this case.1 Id. We therefore cannot say the district



       1
         In the district court, Ratliff argued that extraordinary and compelling circumstances
existed because of the risks created by the COVID-19 pandemic and his hypertension. But on
appeal Ratliff raises no argument based on his health condition and thus has abandoned this
argument. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“[I]ssues not briefed on
appeal by a pro se litigant are deemed abandoned.”).
        Even if Ratliff has preserved an argument about his health, we cannot say that it
constituted an extraordinary and compelling circumstance. Under § 1B1.13, a defendant’s
medical condition constitutes an extraordinary and compelling circumstance only when the
defendant (1) has a terminal illness or (2) is suffering from a physical or mental condition that
diminishes his ability to provide self-care in prison and from which he is not expected to recover.
U.S.S.G. § 1B1.13 cmt. n.1(A).

                                                 6
          USCA11 Case: 20-14436       Date Filed: 07/20/2021   Page: 7 of 7



court erred in concluding that Ratliff was ineligible for a sentence reduction under

§ 3582(c)(1)(A).

      AFFIRMED.




                                          7